Case 17-06229        Doc 32     Filed 04/16/19     Entered 04/16/19 13:18:47          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17 B 06229
         Gloria M Barnes

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 03/01/2017.

         2) The plan was confirmed on 05/24/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 11/12/2018.

         5) The case was Dismissed on 12/19/2018.

         6) Number of months from filing to last payment: 16.

         7) Number of months case was pending: 26.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-06229             Doc 32       Filed 04/16/19    Entered 04/16/19 13:18:47                 Desc         Page 2
                                                        of 4



 Receipts:

           Total paid by or on behalf of the debtor                  $7,607.00
           Less amount refunded to debtor                              $476.00

 NET RECEIPTS:                                                                                           $7,131.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                      $3,987.00
     Court Costs                                                                    $0.00
     Trustee Expenses & Compensation                                              $302.37
     Other                                                                          $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                       $4,289.37

 Attorney fees paid and disclosed by debtor:                       $400.00


 Scheduled Creditors:
 Creditor                                            Claim         Claim            Claim        Principal      Int.
 Name                                      Class   Scheduled      Asserted         Allowed         Paid         Paid
 Becket & Lee                          Unsecured         414.00        458.39           458.39           0.00       0.00
 BMW Financial Services                Secured       14,791.00     14,791.00        14,791.00       1,864.10     977.53
 BMW Financial Services                Unsecured            NA         301.14           304.14           0.00       0.00
 Calumet Emergency Veterinary Clinic   Unsecured         425.00           NA               NA            0.00       0.00
 Cavalry SPV I LLC                     Unsecured         518.00        518.02           518.02           0.00       0.00
 City of Chicago Heights               Unsecured         200.00           NA               NA            0.00       0.00
 Commonwealth Edison Company           Unsecured         823.73        685.75           685.75           0.00       0.00
 Credit Acceptance Corp                Unsecured      7,314.00            NA               NA            0.00       0.00
 Custom Collection                     Unsecured         150.00        190.00           190.00           0.00       0.00
 Enhanced Recovery                     Unsecured      1,778.00            NA               NA            0.00       0.00
 Heights Auto Workers Credit Union     Unsecured         755.00        736.99           736.99           0.00       0.00
 Illinois Tollway                      Unsecured         774.00      2,815.60         2,815.60           0.00       0.00
 Jefferson Capital Systems LLC         Unsecured         764.00        764.10           764.10           0.00       0.00
 Komyattecasb                          Unsecured         392.00           NA               NA            0.00       0.00
 Komyattecasb                          Unsecured         389.00           NA               NA            0.00       0.00
 Komyattecasb                          Unsecured         250.00           NA               NA            0.00       0.00
 Komyattecasb                          Unsecured         190.00           NA               NA            0.00       0.00
 Komyattecasb                          Unsecured         184.00           NA               NA            0.00       0.00
 Komyattecasb                          Unsecured          68.00           NA               NA            0.00       0.00
 Komyattecasb                          Unsecured          55.00           NA               NA            0.00       0.00
 Komyattecasb                          Unsecured          53.00           NA               NA            0.00       0.00
 Komyattecasb                          Unsecured         628.00           NA               NA            0.00       0.00
 Komyattecasb                          Unsecured         552.00           NA               NA            0.00       0.00
 Komyattecasb                          Unsecured         550.00           NA               NA            0.00       0.00
 Merrick Bank                          Unsecured         738.00        754.47           754.47           0.00       0.00
 Midnight Velvet                       Unsecured         537.00        537.10           537.10           0.00       0.00
 MiraMed Revenue Group, LLC            Unsecured          20.00           NA               NA            0.00       0.00
 Monroe & Main                         Unsecured         629.69        694.38           694.38           0.00       0.00
 Multack Eyecare                       Unsecured         224.98           NA               NA            0.00       0.00
 Northwest Oncology P.C                Unsecured      2,016.00            NA               NA            0.00       0.00
 Pathology Consultants Inc             Unsecured         442.00      1,436.94         1,436.94           0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 17-06229            Doc 32         Filed 04/16/19    Entered 04/16/19 13:18:47               Desc         Page 3
                                                         of 4



 Scheduled Creditors:
 Creditor                                             Claim         Claim         Claim        Principal        Int.
 Name                                      Class    Scheduled      Asserted      Allowed         Paid           Paid
 Portfolio Recovery Associates          Unsecured         389.00        398.32        398.32           0.00         0.00
 Professional Account Management, LLC   Unsecured         212.80           NA            NA            0.00         0.00
 Professional Placement Services, LLC   Unsecured         414.85           NA            NA            0.00         0.00
 Quantum3 Group                         Unsecured         923.00        900.05        900.05           0.00         0.00
 Ready Refresh                          Unsecured         155.32           NA            NA            0.00         0.00
 Santander Consumer USA                 Unsecured     11,362.00     13,899.72     13,899.72            0.00         0.00
 Simple Laboratories                    Unsecured          20.00           NA            NA            0.00         0.00
 State Collection Servi                 Unsecured         308.00           NA            NA            0.00         0.00
 Xfinity                                Unsecured         474.64           NA            NA            0.00         0.00


 Summary of Disbursements to Creditors:
                                                                     Claim           Principal                Interest
                                                                   Allowed               Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                             $0.00               $0.00                   $0.00
       Mortgage Arrearage                                           $0.00               $0.00                   $0.00
       Debt Secured by Vehicle                                 $14,791.00           $1,864.10                 $977.53
       All Other Secured                                            $0.00               $0.00                   $0.00
 TOTAL SECURED:                                                $14,791.00           $1,864.10                 $977.53

 Priority Unsecured Payments:
        Domestic Support Arrearage                                   $0.00                $0.00                 $0.00
        Domestic Support Ongoing                                     $0.00                $0.00                 $0.00
        All Other Priority                                           $0.00                $0.00                 $0.00
 TOTAL PRIORITY:                                                     $0.00                $0.00                 $0.00

 GENERAL UNSECURED PAYMENTS:                                   $25,093.97                 $0.00                 $0.00


 Disbursements:

          Expenses of Administration                                  $4,289.37
          Disbursements to Creditors                                  $2,841.63

 TOTAL DISBURSEMENTS :                                                                                 $7,131.00




UST Form 101-13-FR-S (9/1/2009)
Case 17-06229        Doc 32      Filed 04/16/19     Entered 04/16/19 13:18:47            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/16/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
